Citation Nr: 1745240	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a digestive disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression, PTSD, and memory loss, and mental illness under 38 USCS § 1702.

4.  Entitlement to service connection for vision loss of the left eye.

5.  Entitlement to service connection for a balance disability.


REPRESENTATION

Veteran represented by:	Agent Christopher Loiacono, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to May 1985 and January 1988 to January 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claim for service connection for PTSD was initially denied by a May 2005 rating decision.  

By March 2017 statement, the Veteran has withdrawn his Board hearing request.

The issues of entitlement to service connection for a digestive disorder, an acquired psychiatric disorder, a balance disability, and a left eye vision disability as well as the reopened claim of entitlement to service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  In a May 2005 decision, the RO denied service connection for PTSD.  The Veteran was notified of that decision and his appeal rights.  He did not appeal the decision.  

2.  The evidence pertaining to psychiatric disorder associated with the claims file since the May 2005 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a PTSD; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the May 2005 rating decision is new and material and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Relevant Law

Pursuant to 38 U.S.C.A. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for PTSD.  

The claim for service connection for PTSD was denied by a May 2005 rating decision on the basis of no current diagnosis of PTSD.  The Veteran did not appeal the denial of service connection for PTSD and the decision is final.  

After the rating decision, the Veteran has submitted additional evidence and arguments that, if presumed credible for purposes of reopening, show the possibility of a current mental condition as related to his military service.  Specifically, a September 2013 private record includes the opinion that the Veteran suffers from PTSD under DSM-IV criteria, secondary to his military experience.  An August 2017 private psychological evaluation also diagnosed PTSD on the basis of the Veteran's service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a PTSD.  See 38 C.F.R. § 3.156(a).  

The reopened claim of entitlement to service connection for PTSD is addressed in the remand portion of the decision below.  


ORDER

New and material evidence has been received to reopen the claim for service connection for PTSD.  The appeal is granted to that extent only.  


REMAND

Acquired Psychiatric Disorder

In light of the reopening of the service connection claim for PTSD, and the new evidence of record, the Board finds a remand necessary for a clarifying VA examination to be conducted.

In September 2010, a VA examination was conducted, with the opinion rendered that the Veteran does not meet DSM-IV criteria for PTSD, rather, his problems were judged to stem from characterological issues and pedophilia.

A March 2013 VA treatment note reflects pedophilia, major depression and rule out PTSD.  A September 2013 private record includes the opinion that the Veteran suffers from PTSD under DSM-IV criteria, secondary to his military experience.  An August 2017 private psychological evaluation diagnosed, under DSM-V, major depressive disorder and PTSD on the basis of fear of hostile or terrorist activity while serving in the military.

Further, in an October 2010 statement, the Veteran stated that during service he was given pills to resist chemical attacks.  These pills caused, in part, memory and concentration problems.

The Board finds a new, clarifying VA examination is required to determine whether the Veteran suffers from an acquired psychiatric disorder, to include PTSD and depression, as likely as not related to events of service, with consideration of the positive and negative nexus opinions of record.  The examiner should also opine as to whether the Veteran's psychiatric disability manifested within two years of discharge from service.

Vision Loss of Left Eye

A November 1987 STR contains vision testing with notations for "corrected vision."  A November 1991 STR reflects minor vision defect.  

Further, in an October 2010 statement, the Veteran stated that during service he was given pills to resist chemical attacks.  He alleged these pills caused, in part, vision problems.

In light of the STRs which reflect vision problems, and the Veteran's lay statement, the Board finds a VA examination is required to opine as to whether the Veteran suffers vision loss of the left eye as related to service.

Digestive Disorder

The Veteran's STRs reflect instances of digestive problems.  A February 1989 STR reflects sore throat and history of throat problems.  September and February 1990 notes reflect gastrointestinal virus.  A November 1991 STR reflects vomiting, assessment gastroenteritis.

The Veteran has reported suffering from loose stools since his service.  Further, in an October 2010 statement, the Veteran stated that during service he was given pills to resist chemical attacks.  These pills caused, in part, bowel problems.

A March 2007 treatment note reflects chronic diarrhea.  March 2009 private treatment records reference "dumping syndrome."  The examiner noted normal physical examination except for obesity and a history of dysphagia, which sounds like an esophageal stricture.  The dumping syndrome may be related to the neurotoxicity the Veteran reported experiencing while in the Army, but the examiner noted he also may have acid refluxes or been born with the esophageal stricture.  A February 2011 VA treatment record reflects a diagnosis of GERD.

When asked to provide a nexus opinion, a December 2010 VA examiner concluded there is no evidence of a chronic [digestive] disorder in service and noted that the Veteran specifically denied problems when filling out military history.

The Board finds a new VA examination is required, as the VA examination did not consider the Veteran's lay statements supporting continuity of symptomatology, and lack of evidence in the STRs is insufficient to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  

Further, the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, so service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  The examiner also will be requested to provide an opinion as to whether the Veteran suffers from a digestive disorder which is an undiagnosed illness or a medically unexplained chronic multi symptom illness.


Balance

Further, in an October 2010 statement, the Veteran stated that during service he was given pills to resist chemical attacks.  He alleged these pills caused, in part, balance problems.  The Board finds a VA examination required, to examine the Veteran and determine whether he suffers from a disability impacting his balance as related to service, and/or as part of an undiagnosed illness or a medically unexplained chronic multi symptom illness.

Records

The Board in particular requests that all STRs and military personnel records be associated with the record for the Veteran's first period of service from November 1984 to May 1985.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all STRs and military personnel records for the Veteran's first period of service from November 1984 to May 1985, to the extent possible.  

2.  Obtain any outstanding VA and private treatment records and associate them with the claims file, to the extent possible.  

If any records are unable to be associated with the claims file, please document the efforts taken and any negative replies.

3.  The AOJ must attempt to confirm the Veteran's claimed stressors in regard to PTSD.  All documentation must be associated with the claims file.

4.  Schedule the Veteran for an appropriate VA examination on his claimed psychiatric disorder.  The examiner should note that the claims file has been reviewed. 

The AOJ must inform the examiner of any confirmed stressors, to include advising the examiner of the verified version of that stressor.  

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any currently diagnosed psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein.  

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disability, to include depression and PTSD, was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(a)  In so doing, the examiner must specifically address the Veteran's statements regarding the onset and course of his symptoms, to include that he suffered memory and concentration problems after being given in service pills to resist chemical attacks.

(b)  The examiner must also address the September 2013 private opinion, which opines that the Veteran suffers from PTSD under DSM-IV criteria, secondary to his military experience, and the August 2017 private psychological evaluation which diagnosed, under DSM-V, major depressive disorder and PTSD on the basis of fear of hostile or terrorist activity while serving in the military.

(c)  The examiner should also opine as to whether the Veteran's psychiatric disability manifested within two years of discharge from service.

(d)  In regard to PTSD, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  In determining whether a PTSD diagnosis is warranted, the examiner must specifically consider and discuss the PTSD diagnoses of record.  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's verified stressor.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided. 

5.  Schedule the Veteran for an appropriate VA examination on his claimed vision loss of the left eye.  The examiner should note that the claims file has been reviewed. 

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed left eye disability was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(a)  In so doing, the examiner must specifically address the Veteran's statements regarding the onset and course of his symptoms, to include that during service he was given pills to resist chemical attacks.  He has alleged these pills caused, in part, vision problems.

(b)  The examiner is also requested to consider the STRs, specifically, the November 1987 STR contains vision testing with notations for "corrected vision."  A November 1991 STR reflects minor vision defect.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided. 

6.  Schedule the Veteran for an appropriate VA examination on his claimed digestive disorder.  The examiner should note that the claims file has been reviewed. 

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed digestive or esophageus disability, to include GERD and dumping syndrome, was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(a)  In so doing, the examiner must specifically address the Veteran's statements regarding the onset and course of his symptoms, to include that during service he was given pills to resist chemical attacks.  He has alleged these pills caused, in part, bowel problems.  The Veteran has also reported suffering from loose stools since his service.

(b)  The examiner is also requested to discuss the STRs which reflect complaints and treatment for gastric problems.

(c)  The examiner is requested to opine whether any digestive symptoms can be attributed to (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided. 

7.  Schedule the Veteran for an appropriate VA examination on his claimed balance problems.  The examiner should note that the claims file has been reviewed. 

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed disability causing balance problems was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(a)  In so doing, the examiner must specifically address the Veteran's statements regarding the onset and course of his symptoms, to include that during service he was given pills to resist chemical attacks.  He has alleged these pills caused, in part, balance problems.

(b)  The examiner also will be requested to provide an opinion as to whether the Veteran suffers from a disability causing balance problems which is an (1) undiagnosed illness or a (2) medically unexplained chronic multi symptom illness.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided. 

8.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


